United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61054
                           Summary Calendar


DAWOOD AKRAM MIR,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 008 186
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Dawood Akram Mir seeks a petition for review of the Board of

Immigration Appeals’ (BIA) denial of his motion to reopen.          This

court reviews the denial of a motion to reopen for an abuse of

discretion and will not find such abuse of discretion unless the

denial is “capricious, racially invidious, utterly without

foundation in the evidence, or otherwise so aberrational that it

is arbitrary rather than the result of any perceptible rational

approach.”     Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993)

(internal quotation marks and citation omitted).    The BIA may

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61054
                                  -2-

deny a motion to reopen if the evidence submitted does not

establish a prima facie claim for relief.     INS v. Doherty, 502

U.S. 314, 323 (1992).

     Mir concedes that “the newly submitted evidence does not in

itself make out a case for withholding,” but he urges that, if

considered in conjunction with the evidence originally submitted,

he has shown a clear probability of future persecution which

entitles him to relief.     Mir also contends that the BIA’s denial

of the motion to reopen was an abuse of discretion because it

erroneously found the new evidence to be incredible, erroneously

relied on the Immigration Judge’s (IJ) original negative

credibility determinations to so find, and failed to examine the

requisite factors for assessing credibility on the record.

     The BIA did not abuse its discretion in denying the motion

to reopen.   Even without reference to credibility issues, the

evidence Mir submitted in support of his motion does not

establish a clear probability that he would be persecuted by

governmental authorities specifically on account of his political

opinions if he returns to Pakistan.    The assertion that the BIA

erred in referring to the IJ’s original negative credibility

determination is without merit.     Mir’s complaint that the BIA

erred in failing to explain its rejection of the new evidence in

greater detail in the order denying the motion to reopen is

similarly unavailing as the BIA “has no duty to write an exegesis

on every contention.”     Osuchukwu v. INS, 744 F.2d 1136, 1142-43
                           No. 05-61054
                                -3-

(5th Cir. 1984).   Moreover, any error was cured by the detailed

explanation the BIA gave for finding the new evidence to be

unreliable in its subsequent order denying reconsideration.

PETITION FOR REVIEW DENIED.